Citation Nr: 0606021	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1945 to March 1947.  
He died on June [redacted], 1996.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In this decision, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318.  

In November 1999, July 2002, and February 2005, the Board 
issued decisions that also denied these claims.  The U. S. 
Court of Appeals for Veterans Claims (Court) vacated those 
decisions and remanded for additional action by the Board.  
The case has returned from the Court for further Board 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Court has instructed the Board, through a Joint Motion 
for Partial Remand, that its reasons and bases for denial of 
service connection for the cause of the veteran's death and 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 were 
insufficient.  Regarding the claim for service connection for 
the cause of the veteran's death, the Board is to determine 
whether service connection for the cause of the veteran's 
death "may be granted if the service-connected condition was 
of such severity to have a material influence in accelerating 
death."  See 38 C.F.R. § 3.312(c)(4).  Regarding the claim 
for DIC under the provision of 38 U.S.C.A. § 1318, the Joint 
Motion indicated that a recent Court decision in Rodriguez 
(Maria) v. Nicholson, 19 Vet. App. 275 (2005) ruled that 
38 C.F.R. § 3.22 could not be applied retroactively to a 
38 U.S.C.A. § 1318 claim filed prior to the 2000 amendment to 
this regulation.  That is, the current provisions of 
38 C.F.R. § 3.22 could not be applied in a retroactive 
fashion to deny the appellant's claim for DIC under 
38 U.S.C.A. § 1318, in a claim filed in 1996, pursuant to a 
theory of hypothetical entitlement.  Finally, the Joint 
Motion insisted that the Board insure that notification 
requirements under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met in regards to the 38 U.S.C.A. 
§ 1318 claim.

The veteran's treating physician, who also prepared his death 
certificate, has opined that the veteran's service-connected 
disabilities resulted in the veteran being placed in a "poor 
performance status" and this status had an immediate and 
profound effect on survival in response to chemotherapy.  He 
claimed that the medical literature supported this position.  
That is, the veteran's immobility and poor performance status 
due to his service-connected disabilities compromised his 
response to the treatment of his cancer to the point of a 
material influence in the acceleration of his death.  

However, this physician's opinion appears to be in 
contradiction to the contemporaneous treatment records of 
August 1994.  These records indicate that by the time the 
veteran's non small cell carcinoma was diagnosed, it had 
metastasized to the bone.  This condition was found to have a 
poor prognosis and was untreatable.  The records appear to 
show that the emphasis by his treating physicians was 
palliative care, not seeking a cure.  As there appears to be 
a contradiction between the contemporaneous treatment records 
and subsequent opinions provided by the treating physician, 
additional medical opinion is required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Myers v. Brown, 
5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (VA adjudicators cannot base their decisions on their 
own unsubstantiated medical opinions.)

The VCAA introduced several fundamental changes into the VA 
adjudication process.  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA issued a VCAA notification letter regarding the claim for 
DIC benefits in March 2004, February 2005, and August 2005.  
These letters specifically referenced claims for DIC under 
the provisions of 38 U.S.C.A. § 1151, but failed to note the 
issue of DIC under the provisions of 38 U.S.C.A. § 1318.  The 
March 2004 letter did inform the appellant that DIC may be 
paid "if the veteran was continuously rated totally disabled 
due to service connected conditions for at least 10 years 
before death."  However, this letter did not inform the 
appellant that she could present evidence to support a 
finding that the veteran was hypothetically entitled to a 
total disability evaluation for the ten years prior to his 
death, and thus establish entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  On remand, such 
notification must be issued to the appellant and the Agency 
of Original Jurisdiction (AOJ) given the opportunity to 
adjudicate such a hypothetical.

Accordingly, the case is REMANDED for the following action:

Inform the appellant of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, to 
include evidence that the veteran was 
hypothetically entitled to a total 
disability evaluation for the ten years 
preceding his death; (2) the information 
and evidence that VA will seek to obtain 
on her behalf; (3) the information or 
evidence that she is expected to provide; 
and (4) request or tell her to provide 
any evidence in her possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Obtain a medical opinion from a VA 
oncologist.  The purpose of this opinion 
is to determine whether the veteran's 
immobility and "poor performance 
status" due to his service-connected 
disabilities compromised his response to 
the treatment of his non-small cell 
carcinoma that had metastasized to the 
bone, to the point of a material 
influence in the acceleration of his 
death.  Send the claims folder to the 
examiner for review.  

(Please note, that regulations at 
38 C.F.R. § 3.312(c)(4) state that in 
such a situation it would not generally 
be reasonable to had that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself of a progressive 
or debilitating nature.)  At the time of 
the veteran's death, his service-
connected disabilities included a 
residuals of a gunshot wound of the left 
forearm (rated 60 percent disabling), 
residuals of a gunshot wound of the right 
thigh with partial paralysis of the 
sciatic nerve and right lower extremity 
weakness (rated as 60 percent disabling), 
and a donor site bone graft on the left 
leg (rated as 10 percent disabling).

In addressing this question, the 
physician's attention is directed to the 
entire record to include to the veteran's 
death certificate dated in June 1996 that 
noted the veteran's immediate cause of 
death was metastatic non-small cell lung 
carcinoma.  Another significant condition 
contributing to the veteran's death, but 
not resulting in the underlying cause of 
death, was "immobility due to war 
injuries."  The physician that prepared 
this document was the veteran's treating 
physician.  This physician also prepared 
an opinion in December 1999 that 
attributed the veteran's immobility and 
poor performance status to his service-
connected disabilities, and that this 
poor performance status had a direct 
effect on the veteran and, thus, 
contributed to his death.  The private 
physician maintained that this opinion 
was supported by medical literature to 
include textbooks on oncology.  The 
reviewer's attention is also directed to 
the treatment records dated in August 
1994.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Readjudicate the appellant's claims 
for service connection for the cause of 
the veteran's death, and entitlement to 
DIC under the provisions of 38 U.S.C.A. 
§ 1318.  Regarding the latter claim, the 
RO's attention is directed to the Joint 
Motion of November 2005 that instructs VA 
not to apply retroactive effect to the 
current provisions of 38 C.F.R. § 3.22.  
That is, a determination should be made 
on whether the veteran was hypothetically 
entitled to a total disability evaluation 
for the ten years preceding his death.  

The AOJ must comply with the order of theCourt.  If upon 
completion of the above action the claim remains denied, the 
case should be returned after compliance with appellate 
procedure.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

